Title: From Thomas Jefferson to Friederich Johann Jacobsen, 3 May 1806
From: Jefferson, Thomas
To: Jacobsen, Friederich Johann


                        
                            Washington, May 3, 1806.
                        
                        Th: Jefferson returns to M. Jacobsen his thanks for his Essay on the principles of the English and French Prize courts respecting neutral commerce. unacquainted with the language in which it is written, he has deposited it in the office of the Secretary of State, where it may on proper occasions render that service to the cause of neutrals which it’s estimable author has endeavored to promote. this publication will assist in hastening the day when the rights of neutrals shall no longer be the sport of the strongest, but shall receive their definition and sanction from the authority of the nations interested and united in this object. he salutes mr. Jacobsen with esteem and respect.
                        
                            
                        
                    